Case 4:18-cv-00247-ALM Document 193-2 Filed 07/31/20 Page 1 of 7 PageID #: 4464



                                    CAUSE NO. 4:18-CV-247-ALM

 JASON LEE VAN DYKE                                  §
 PLAINTIFF                                           §
                                                     §
 VS.                                                 §       IN THE US District Court, Eastern District of
                                                                                                  Texas
                                                     §
 THOAS CHRISTOPHER RETZLAFF, A/K/A
                                                     §
 DEAN ANDERSON, DBA BV FILES, ET AL
 DEFENDANT                                           §
                                                     §
                                                     §
                                                     §

                       DECLARATION OF Michael Forrest OF DUE DILIGENCE


 ON Tuesday, June 2, 2020 AT 10:43 AM
 SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION, EXHIBIT A, RETZLAFF'S NOTICE OF
 ISSUANCE OF SUBPOENA AND NOTICE OF DEPOSITION DUCES TECUM OF JAMES MCGIBNEY,
 EXHIBIT A, WITNESS FEE CHECK for service on JAMES MCGIBNEY came to hand.


 On Tuesday, June 2, 2020 at 7:00 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, No
 answer at the front door, outside lights on , I could see a large dog through the glass adjacent to the
 door, dog was barking loudly. I went to the neighbor at 4303 and 4307, they were either not at home or
 would not answer the door.
 On Wednesday, June 3, 2020 at 8:15 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, No
 answer at the front door, no lights, no sound. All the shades were down and there were no vehicles
 parked in the driveway.
 On Thursday, June 4, 2020 at 2:05 PM, at 1033 MEISTER LN, PFLUGERVILLE, TX 78660, I
 contacted the receptionist at Rosendin Electric Co in Pflugerville, she told me that Mr. Mcgibney was not
 in, that he hadn’t been there all day.
 On Thursday, June 4, 2020 at 7:15 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, No
 answer at the front door, no lights, no sound. All the shades were down and there were no vehicles
 parked in the driveway. I contacted the neighbor at 4307 Ridgebend who said she did not know who
 lived next door.
 On Friday, June 5, 2020 at 10:00 AM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, Cancelled
 at the customer's request.

 My name is Michael Forrest. I am over the age of eighteen and am not a party to this case. I declare
 under penalty of perjury that the foregoing is true and correct.

 /S/ Michael Forrest

 Michael Forrest
 Process Server
 427 S. Lynnwood Trail
 CEDAR PARK, TX 78613



 7867.002

 Doc ID: 273616_1




                                        TAB 2
Case 4:18-cv-00247-ALM Document 193-2 Filed 07/31/20 Page 2 of 7 PageID #: 4465



                                    CAUSE NO. 4:18-CV-247-ALM

 JASON LEE VAN DYKE                                   §
 PLAINTIFF                                            §
                                                      §
 VS.                                                  §      IN THE US District Court, Eastern District of
                                                                                                  Texas
                                                      §
 THOAS CHRISTOPHER RETZLAFF, A/K/A
                                                      §
 DEAN ANDERSON, DBA BV FILES, ET AL
 DEFENDANT                                            §
                                                      §
                                                      §
                                                      §

                    DECLARATION OF Emmanuel Morales OF DUE DILIGENCE


 ON Monday, June 8, 2020 AT 2:18 PM
 SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION, EXHIBIT A, RETZLAFF'S NOTICE OF
 ISSUANCE OF SUBPOENA AND NOTICE OF DEPOSITION DUCES TECUM OF JAMES MCGIBNEY,
 WITNESS FEE CHECK for service on JAMES MCGIBNEY came to hand.


 On Tuesday, June 9, 2020 at 6:33 AM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665,
 Attempted service at 4305 Ridgebend Drive, Round Rock, TX 78665, no vehicle in driveway. On site
 On Tuesday, June 9, 2020 at 7:37 AM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665,
 Attempted service at 4305 Ridgebend Drive, Round Rock, TX 78665, knocked on door rang doorbell no
 answer. video cameras on porch. waited five minutes not again no response.
 On Tuesday, June 9, 2020 at 8:00 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, no
 answer, rang doorbell knock on door. no response.
 On Wednesday, June 10, 2020 at 4:58 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665,
 Attempted service at 4305 Ridgebend Drive, Round Rock, TX 78665, on site, no vehicles in driveway.
 Waiting
 On Wednesday, June 10, 2020 at 5:48 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, no
 vehicles in driveway. No response with dog barking inside the home. I left my calling card on the door.
 There are video cameras on the porch

 My name is Emmanuel Morales. I am over the age of eighteen and am not a party to this case. I
 declare under penalty of perjury that the foregoing is true and correct.

 /S/ Emmanuel Morales

 Emmanuel Morales
 Process Server
 604 WEST 9TH STREET SUITE B
  AUSTIN, TX 78701




 7867.002

 Doc ID: 273800_1
Case 4:18-cv-00247-ALM Document 193-2 Filed 07/31/20 Page 3 of 7 PageID #: 4466


                               CAUSE NO. 4:18-CV-247-ALM
 JASON LEE VAN DYKE,                 §
 PLAINTIFF                           §
                                     §              IN THE US DISTRICT COURT, EASTERN
 VS.                                 §                              DISTRICT OF TEXAS
                                     §
 THOAS CHRISTOPHER RETZLAFF, A/K/A §                  ____________________ COUNTY, FD
 DEAN ANDERSON, DBA BV FILES, ET AL, §
 DEFENDANT                           §


                     DECLARATION OF Dane R Cuppett OF DUE DILIGENCE


 On Monday, June 8, 2020 at 02:19 PM

 SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION, EXHIBIT A, RETZLAFF'S
 NOTICE OF ISSUANCE OF SUBPOENA AND NOTICE OF DEPOSITION DUCES TECUM OF
 JAMES MCGIBNEY, WITNESS FEE CHECK for service on JAMES MCGIBNEY came to hand.


 On Tuesday, June 9, 2020 at 06:57 AM, at 1033 MEISTER LN, PFLUGERVILLE, TRAVIS
 COUNTY, TX 78660 Arrived at 1033 Meister Lane, Pflugerville, TX 78660. Located a new
 suburban and three new Silverados in the parking lot but none have plates that match
 those provided. Waiting..
 On Tuesday, June 9, 2020 at 07:11 AM, at 1033 MEISTER LN, PFLUGERVILLE, TRAVIS
 COUNTY, TX 78660 New Black Tahoe larked right in front with tx plates LNK0262 comes
 back registered for Rosendin Electric, Inc. There are cameras all over this place. About
 ever 30 feet along the side of the building and at each entrance there is a camera.
 On Tuesday, June 9, 2020 at 08:23 AM, at 1033 MEISTER LN, PFLUGERVILLE, TRAVIS
 COUNTY, TX 78660 Attempted service at 1033 Meister Lane, Pflugerville, TX 78660, no
 sign of either vehicle described. Went to lobby, door is key card access only and sign says
 closed to visitors. The lady from behind the desk came and opened the door a few inches
 to speak to me. She said he is in a meeting and not accepting any visitors today. I asked if
 there was a better time I could come tomorrow and she said she doesn't know his
 schedule. I left my card with her. 6/9/2020 5:16 pm Called (408)601-0685 - this is a
 google voice phone where you have to state your name. I did so and it rang several times
 and went to voice mail. I left a message requesting a call back. 6/9/2020 5:22 pm Called
 512-796-1645 and it was pushed to voice mail in the middle of the second ring. Left a
 message. Also sent a text message requesting a call back. 6/9/2020 5:22 pm I sent him
 an email to james@bullyville.com requesting a call. 6/9/2020 5:22 pm I sent him an email
 to legal@viaview.com requesting a call.
 On Wednesday, June 10, 2020 at 11:13 AM, at 1033 MEISTER LN, PFLUGERVILLE,
 TRAVIS COUNTY, TX 78660 Called him on 512-796-1645, went to generic voicemail. left
 another message. Called 408-601-0685, no response. Left message. 6/10 at 11:16 am: I
 called (512)272-8841 (the number Julie provided for John Colley, Mr. McGibney's boss).
 This is the main number for Rosendin. Per the receptionist, Mr. Colley is not in the office.
 She transferred me to his voice mail and I left a detailed voice mail explaining that we
 have a federal subpoena we need to deliver to one of his employees, Mr. James McGibney
 and that Mr. McGibney was not making himself available. I asked for a call back to help
 coordinate a good time for us to bring Mr. McGibney his federal subpoena. 6/10 at 11:20
 am: I emailed jcolley@rosendin.com (the email Julie provided for John Colley, Mr.
 McGibney's employer) explaining that I had a federal subpoena I needed to drop off with
 one of his employees, Mr. McGibney. I asked for a call or email back to help arrange a
 good time for us to do so, or for any assistance he could provide to help us get in touch
 with Mr. McGibney.
 Client Reference#: 7867.002

 DocID: 273800-002
Case 4:18-cv-00247-ALM Document 193-2 Filed 07/31/20 Page 4 of 7 PageID #: 4467


                               CAUSE NO. 4:18-CV-247-ALM
 JASON LEE VAN DYKE,
 PLAINTIFF                                  §§§§§§§§
                                                  IN THE US DISTRICT COURT, EASTERN
 VS.                                                              DISTRICT OF TEXAS

 THOAS CHRISTOPHER RETZLAFF, A/K/A                    ____________________ COUNTY, FD
 DEAN ANDERSON, DBA BV FILES, ET AL,
 DEFENDANT
 with Mr. McGibney.
 On Wednesday, June 10, 2020 at 04:22 PM, at 1033 MEISTER LN, PFLUGERVILLE,
 TRAVIS COUNTY, TX 78660 Attempted service, no sign of either known vehicle of Mr.
 McGibney.
 On Friday, June 12, 2020 at 10:27 AM, at 1033 MEISTER LN, PFLUGERVILLE, TRAVIS
 COUNTY, TX 78660 To date, I have received no response to any of my attempted
 communications with Mr. McGibney.


 My name is Dane R Cuppett. My address is 604 WEST 9TH STREET SUITE B; AUSTIN, TX
 78701. I am a private process server authorized by and through the Texas Judicial Branch
 Certification Commission (PSC 07114, expires Sunday, October 31, 2021). My e-mail
 address is info@easy-serve.com. My date of birth is October 9, 1984. I am in all ways
 competent to make this declaration, which is based on personal knowledge. I am not a
 party to this case, and have no interest in its outcome. I declare under penalty of perjury
 that the foregoing is true and correct. This declaration is made in conformity with Texas
 Civil Practice and Remedies Code § 132.001.

 Executed in TRAVIS County, Texas on Friday, June 12, 2020.

 /S/ DANE R CUPPETT




 Client Reference#: 7867.002

 DocID: 273800-002
Case 4:18-cv-00247-ALM Document 193-2 Filed 07/31/20 Page 5 of 7 PageID #: 4468



                                      CAUSE NO. 4:18-CV-247-ALM

 JASON LEE VAN DYKE                                      §
 PLAINTIFF                                               §
                                                         §
 VS.                                                     §      IN THE US District Court, Eastern District of
                                                                                                     Texas
                                                         §
 THOAS CHRISTOPHER RETZLAFF, A/K/A
                                                         §
 DEAN ANDERSON, DBA BV FILES, ET AL
 DEFENDANT                                               §
                                                         §
                                                         §
                                                         §

                     DECLARATION OF Emmanuel Morales OF DUE DILIGENCE


 ON Tuesday, June 16, 2020 AT 3:27 PM
 SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION, EXHIBIT A, RETZLAFF'S NOTICE OF
 ISSUANCE OF SUBPOENA AND NOTICE OF DEPOSITION DUCES TECUM OF JAMES MCGIBNEY,
 WITNESS FEE CHECK for service on JAMES MCGIBNEY came to hand.


 On Tuesday, June 16, 2020 at 6:50 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, no
 vehicles in the driveway. Knocked on the door but no answer. There is a dog barking inside the home
 and video cameras on the porch. Left a calling card to contact me ASAP.
 On Friday, June 19, 2020 at 10:03 AM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, no
 vehicles in the driveway and no answer at the door. There are video cameras on the porch. The trash
 cans are out at the curb. Left my calling try to contact me ASAP
 On Friday, June 19, 2020 at 8:54 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, no
 vehicles in driveway calling card still taped to front door. no lights on in the home. Trash can still on the
 easement. Received on calls at this time.
 On Saturday, June 20, 2020 at 9:58 AM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, no
 vehicles in driveway calling card still taped to front door. No answer. USPS drop off package on porch.
 Receive no calls at this time
 On Saturday, June 20, 2020 at 8:23 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, calling
 cards still taped to front door. video cameras on porch. Dog barking inside home no response. spoke
 with neighbor said defendant was home last night around 8:30 p.m. was in the backyard. definitely
 avoiding service.
 On Monday, June 22, 2020 at 10:00 AM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, no
 change, no vehicles in driveway calling card still taped to front door. again no answer.




 7867.002

 Doc ID: 273800_3
Case 4:18-cv-00247-ALM Document 193-2 Filed 07/31/20 Page 6 of 7 PageID #: 4469



 My name is Emmanuel Morales. I am over the age of eighteen and am not a party to this case. I
 declare under penalty of perjury that the foregoing is true and correct.

 /S/ Emmanuel Morales

 Emmanuel Morales
 Process Server
 604 WEST 9TH STREET SUITE B
  AUSTIN, TX 78701




 7867.002

 Doc ID: 273800_3
Case 4:18-cv-00247-ALM Document 193-2 Filed 07/31/20 Page 7 of 7 PageID #: 4470



                                     CAUSE NO. 4:18-CV-247-ALM

 JASON LEE VAN DYKE                                   §
 PLAINTIFF                                            §
                                                      §
 VS.                                                  §      IN THE US District Court, Eastern District of
                                                                                                  Texas
                                                      §
 THOAS CHRISTOPHER RETZLAFF, A/K/A
                                                      §
 DEAN ANDERSON, DBA BV FILES, ET AL
 DEFENDANT                                            §
                                                      §
                                                      §
                                                      §

                       DECLARATION OF Michael Forrest OF DUE DILIGENCE


 ON Friday, June 19, 2020 AT 4:32 PM
 SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION, EXHIBIT A, RETZLAFF'S NOTICE OF
 ISSUANCE OF SUBPOENA AND NOTICE OF DEPOSITION DUCES TECUM OF JAMES MCGIBNEY,
 WITNESS FEE CHECK for service on JAMES MCGIBNEY came to hand.


 On Friday, June 19, 2020 at 6:45 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, No
 answer at the front door, no lights, no sound could be heard. There were no vehicles in the driveway. All
 the shades we're down on the front side of the house. There were garbage cans at the curb which
 appeared to belong to 4305 Ridgebend Dr. There weren't other cans out on the street.
 On Friday, June 19, 2020 at 9:15 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, No
 answer at the front door, no lights, no sound could be heard. Shade was still down on the front side of
 the residence.
 On Saturday, June 20, 2020 at 9:00 AM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, No
 answer at the front door, no lights, no sound could be heard. Shades were down on the front side of the
 house. No vehicles in the driveway. The garbage cans that we're on the street were gone.
 On Saturday, June 20, 2020 at 10:00 AM, at 1033 MEISTER LN, PFLUGERVILLE, TX 78660, Iiwent to
 the above address, which is Mr. Mcgibney’s employer, Rosindin Electric, they were closed.
 On Saturday, June 20, 2020 at 7:15 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, No
 answer at the front door, no lights could be seen, all the shades on the front side of the house were
 down. There were no vehicles parked in the driveway.
 On Monday, June 22, 2020 at 8:00 PM, at 4305 RIDGEBEND DR, ROUND ROCK, TX 78665, Still no
 change at residence. No answer at the front door. No lights observed.

 My name is Michael Forrest. I am over the age of eighteen and am not a party to this case. I declare
 under penalty of perjury that the foregoing is true and correct.

 /S/ Michael Forrest

 Michael Forrest
 Process Server
 427 S. Lynnwood Trail
 CEDAR PARK, TX 78613


 7867.002

 Doc ID: 273800_5
